

Exhibit 10.3

 
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of the
1st day of June, 2009 (the effective date), by and between Skinny Nutritional
Corporation (the “Company”), and John David Alden (the “Consultant”).
 
Background
 
The Company is engaged, among other things, in the business of developing,
bottling and distributing beverages strictly limited to, for the purpose of this
definition, enhanced waters, waters, juices, teas, shakes, smoothies, and
coffees, with each such beverage having a number of calories equal to or less
than the number of calories corresponding to such beverage as described on
Exhibit A hereto (collectively, the “Business”).  The Consultant has
considerable expertise in the areas of product research, development, design,
and manufacturing of beverages and related packaging.
 
NOW, THEREFORE, the parties, for and in consideration of the foregoing and of
the covenants and agreements set forth below, intending to be legally bound,
contract and agree as follows:
 
Provisions
 
1.           Engagement.  The Company hereby engages the Consultant in
connection with the conduct of its Business, including all extensions thereof,
during the Term (as defined herein), and the Consultant accepts such engagement,
on the terms and conditions provided herein (the “Engagement”).
 
2.           Term.  This Agreement and the Engagement shall be for a term of two
(2) years commencing as of the date hereof, unless earlier terminated as
hereinafter provided (the “Term”).
 
3.           Duties and Performance.  The Consultant covenants and agrees to
provide independent professional consultative advice to the Company on an
as-requested basis concerning product research, development, formulation,
design, and manufacturing of beverages and related packaging, including, without
limitation, conceiving of ingredients, trendy flavors, and sweetener systems
(the “Consulting Services”).  Without limiting the generality of the foregoing,
the Consultant agrees to further develop and enhance the Intellectual Property
(as defined below).  The Consultant shall not be required, however, to spend
more than a maximum average of twenty (20) hours per week on behalf of the
Company.  The Consultant shall document and provide to the Company in writing,
upon the Company’s request, a description of the Consulting Services performed
each month, and the number of hours devoted thereto.  The Company recognizes
that the Consultant shall not work exclusively for the Company and agrees that
the Consultant may continue his own research and development for businesses
unrelated to the Business.

 
 

--------------------------------------------------------------------------------

 

4.           Compensation.  As compensation for the Consulting Services, the
Company hereby agrees to pay to the Consultant the amount of One Hundred
Thousand Dollars ($100,000.00) annually, paid monthly in at advance on the first
day of each month at the rate of 1/12 of the annual amount.  The Consultant
shall be deemed to have earned his retainer whether or not the Company requests
that he performs Consulting Services.  The Company also shall reimburse the
Consultant for his reasonable out-of-pocket ordinary business expenses such as
the purchase of experimental materials or business travel expenses, which are
incurred as a result of performing the Consulting Services, as long as the
Consultant has obtained prior written authorization from the Company for those
expenses before they are incurred.
 
5.           Independent Contractor.  The Consultant is retained by the Company
solely for the purposes set forth in this Agreement, and his relation to the
Company during the Term shall be that of an independent contractor solely
responsible for the manner and means by which he carries out his duties.  In
addition, the Consultant shall be solely responsible for paying any and all
federal, state, and local income, withholding, payroll, unemployment
compensation, workers compensation, and other taxes that are assessed or
otherwise payable by the Consultant in connection with his services under this
Agreement, and the Consultant will indemnify and hold harmless the Company from
and against any such taxes (and any interest and penalties related
thereto).  The Consultant shall not have the power to bind the Company, and no
employee of the Consultant shall be construed for any purpose to be an employee
subject to the control and direction of the Company.  In the performance of the
Consulting Services, no employee of the Consultant shall represent himself as an
officer of, or use the title of any officer of, the Company, but shall represent
himself as an independent consultant to the Company.
 
6.           Non-Disclosure of Company’s Confidential Information.  In the
course of conducting the Business, the Company acquires and develops trade
secrets and confidential and proprietary information of the Company and its
customers which is not generally known in the industry.  The Consultant
recognizes that the knowledge and information acquired from the Company and/or
developed by the Consultant as Intellectual Property (as defined below),
concerning the Company’s business plans, products, customer prospects, customer
lists, supplier and vendor lists and information, customer contacts, customer
information, customer data, marketing plans, promotional materials,
technologies, reports, plans, studies, price lists, profit margins, financial
statements, catalogs and other trade secrets, inventions, designs, know-how, or
other private, confidential, or proprietary information of or about the Company
and its Business (collectively, “Company Confidential Information”) are
valuable, special, and unique aspects of the Company’s Business.  The Consultant
recognizes that such Company Confidential Information would not have been and
would not be provided to the Consultant by the Company in the absence of this
signed Agreement because of the risks that valuable Company Confidential
Information might otherwise be divulged and thereby damage the Company’s
competitive position in the marketplace and/or cause the Company to be in breach
of its contractual obligations to its customers.  The Consultant agrees that he
will not at any time (i) disclose, in whole or in part, any Company Confidential
Information to any person, firm, corporation, association, or other entity for
any reason or purposes whatsoever unless authorized in writing to do so by the
Company, or (ii) use any Company Confidential Information for his own purposes
or for the benefit of any person, firm, corporation, association, or other
entity other than the Company except in the proper performance of his duties as
instructed by the Company.  The Consultant shall be responsible for the breach
of this provision by any of his agents.

 
2

--------------------------------------------------------------------------------

 

Company Confidential Information shall not be:


a.
Information which is in the public domain as of the date of this Agreement or
which later comes into the public domain from a source other than the
Consultant;



b.
Information approved for release by written authorization of the Company;



c.
Information rightfully acquired by the Consultant on a non-confidential basis
from a third party having a right to disclose the same; and



d.
Information independently developed by the Consultant which does not constitute
Intellectual Property (as defined below).



7.           Intellectual Property.  (a)  "Consultant Developments” are defined
as all discoveries, inventions, materials, and ideas (including any
modifications or further developments or enhancements thereto) which are
conceived, made, obtained, designed, developed, originated, or prepared by the
Consultant (either alone or in conjunction with others) within the scope of this
Agreement (whether prepared prior to or after the date hereof, and whether
during or outside of working hours). Consultant Developments related in any way
to the Company’s Business are defined as “Intellectual Property.”  The Company
will own exclusively the Intellectual Property. Notwithstanding, Consultant
shall be entitled to use Consultant Developments without restriction on products
which do not relate in any way to the Company's Business.  Intellectual Property
will belong to the Company whether or not patent, trademark, copyright, and/or
other intellectual property right applications are or can be filed
thereon.  Consultant hereby agrees to further develop and enhance the
Intellectual Property.  Consultant hereby assigns to the Company all of the
Consultant’s right, title, and interest (including patents, trademarks,
copyrights, trade secrets, and other intellectual property rights) in the
Intellectual Property, whether or not it is “work made for hire” under the U.S.
Copyright Act of 1976, 17 U.S.C. §§ 101 et seq. The Consultant has made and will
make full and prompt disclosure to the Company of all Intellectual Property and,
at the Company’s request and expense (but without additional compensation to the
Consultant), will at any time and from time to time during and after the
Consultant’s affiliation with the Company execute and deliver to the Company
such applications, assignments, and other papers and take such other actions
(including, but not limited to, testifying in any legal proceedings) as the
Company, in its sole discretion, considers necessary to vest, perfect, defend,
or maintain the Company’s rights in and to such Intellectual Property.
 
  (b)           In consideration specifically for Consultant’s services in
further developing and enhancing the Intellectual Property, the Company hereby
grants to the Consultant warrants to purchase Three Million (3,000,000) shares
of the Company’s Common Stock, exercisable at a per share price equal to five
cents ($0.05) per share of Common Stock.  One warrant shall be issued to
Consultant in the amount of 2,850,000 shares; the other warrant shall be issued
to Consultant in the amount of 150,000 shares.  These warrants shall be issued
in the form of the Common Stock Purchase Warrant ("Warrant") attached hereto as
Exhibit B, and as a condition of the grant of each Warrant, the Consultant
agrees to the terms set forth in the Warrant, including without limitation, the
restrictions on transfer and the redemption provisions.  Each Warrant and the
Common Stock issuable thereunder shall be expressly conditioned upon board
approval of the issuance of such Warrant and board and shareholders approval of
the increase in authorized shares of Common Stock of the Company (the “SNC
Approvals”).

 
3

--------------------------------------------------------------------------------

 

8.           Indemnification.  The Consultant shall indemnify, defend, and hold
the Company harmless from and against all claims, costs, losses, damages,
liabilities (including, but not limited to, costs of investigation and
attorney’s fees), damage to property, injury to, or death of persons
(collectively, “Losses”) whatsoever arising out of or in connection with (i) a
breach by the Consultant of any term of this Agreement, and (ii) the negligence
or willful misconduct of the Consultant.


  In good faith, the Consultant warrants that the use of any Intellectual
Property, or any part thereof, furnished under this Agreement, to the best of
his knowledge, will not infringe any patent, copyright, trade secret, trademark
or other proprietary right.  The Consultant further warrants that he is not
currently bound by any other consultant agreement, restriction, or obligation,
and will not assume any such obligation or restriction, which does or would in
any way interfere or be inconsistent with the Consulting Services to be
furnished hereunder.


9.           Non-Solicitation and Non-Competition.  The Consultant agrees that
during his affiliation with the Company and for a period of two (2) years after
the cessation of such affiliation (hereinafter, the “Restricted Period”), he
shall not directly or indirectly:
 
  (a)           render services to, become employed by, own, or have a financial
or other interest in (either as an individual, partner, joint venturer, owner,
manager, stockholder, employee, partner, officer, director, independent
contractor, or other such role) with another business which is competitive to
the Company’s  Business at any place in the world; or
 
  (b)           induce, offer, assist, encourage or suggest (i) that another
competitive business or enterprise offer employment to or enter into a business
affiliation with any Company employee, agent, or representative, or (ii) that
any Company employee, agent, or representative terminate his or her employment
or business affiliation with the Company.
 
  The Restricted Period shall abate during any period of breach or
non-compliance by the Consultant and shall only resume after such breach or
non-compliance has been fully and finally cured and the Consultant is in full
compliance with the terms hereof.
 
10.         Return of Company Documents and Other Information.  Upon the
cessation of the Consultant’s affiliation with the Company or at any other time,
upon request of the Company, the Consultant shall deliver to the Company all
correspondence, memoranda, notes, records, reports, plans, product and other
designs and compositions, studies, price lists, customer lists and information,
customer contracts, financial statements, catalogs, programs, disks, tapes,
other papers, as well as any medium on or by which information is stored,
received, or made by the Consultant in connection with the Consultant’s
affiliation with the Company, in the Consultant’s possession or control,
regardless of whether or not such information is Company Confidential
Information.

 
4

--------------------------------------------------------------------------------

 

11.         Notices.  The parties agree that all notices under this Agreement
will be in writing and will be either delivered personally to a party,
transmitted by facsimile transmission, or sent by registered mail or reputable
courier to the address set forth below or such other address as may be furnished
by such party to the other from time to time:


  The Company:
  Skinny Nutritional Corporation
  3 Bala Plaza East
  Suite 101
  Bala Cynwyd, PA 19004
  Telephone: ____________
  Fax: _________________


  The Consultant:
  John David Alden
  57 Cooley Drive
  Longmeadow, MA 01106-1397
  Telephone: ___________
  Fax: _________________


12.         Termination.  The Company has the right to terminate this Agreement
and the Engagement (i) immediately upon the death or disability of the
Consultant, (ii) immediately upon written notice if there is a termination due
to a failure to close of the Intellectual Property Assets Purchase Agreement
dated May 22, 2009, or (iii) upon five (5) days’ written notice to the
Consultant as a result of a breach by the Consultant of any provision of this
Agreement or the negligence or willful misconduct of the Consultant in the
performance of the Consultant’s duties under this Agreement, and the Consultant
fails to cure such breach or negligence or willful misconduct within such five
(5) day period to the extent curable.  In the event that the SNC Approvals are
not obtained as of the date of any termination of this Agreement, then each of
the Warrants shall become null and void.


13.         Severability; Specific Performance.  The parties acknowledge that
the time and scope and other provisions of this Agreement have been specifically
negotiated by sophisticated parties and agree that all such provisions are
reasonable under the circumstances of the transactions contemplated by this
Agreement.  If any portion of this Agreement shall be determined to be invalid,
illegal, or unenforceable as written, each such portion shall be enforced to the
extent reasonable under the circumstances and such determination shall not
affect the validity or enforceability of the balance hereof, and such balance
shall remain in full force and effect.  The Consultant acknowledges and agrees
that any breach of this Agreement will result in irreparable injury to the
Company, that monetary damages will be an inadequate remedy of such breach, and
that, accordingly, in addition to any other remedy that the Company may have,
the Company shall be entitled to enforce the specific performance of this
Agreement and to seek both permanent and temporary relief in the event of any
breach hereof.

 
5

--------------------------------------------------------------------------------

 

14.         Entire Agreement / Amendments.  This Agreement, together with that
certain Settlement Agreement and Intellectual Property Assets Purchase
Agreement, each of even date herewith, contains all of the terms and conditions
agreed upon by the parties with reference to the subject matter and supersedes
any and all other agreements, oral or written, between the parties or their
predecessors relating to the subject matter.  This Agreement may not be modified
or amended except by a written instrument executed by both parties or their
permitted successors in interest, if any.
 
15.         Investment Representations.  Consultant understands and agrees that
the Warrants issuable pursuant to this Agreement and the shares of Common Stock
issuable upon exercise of such Warrants (the “Warrant Shares”) shall bear a
restrictive legend and be subject to such restrictions on their transfer as are
set forth in the Securities Act of 1933, as amended and the rules promulgated
thereunder by the Securities and Exchange Commission. Consultant represents and
warrants to the Company that (i) it is acquiring the Warrants for its own
account for investment purposes and not with a view towards the distribution
of  the Warrants or the Warrant Shares or any part thereof; (ii) it is an
“accredited investor” as defined in Rule 501(a) under the Securities Act; and
(iii) it has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of
acquiring the Warrants, has so evaluated such merits and risks and is able to
bear the economic risk of holding the Warrants and Warrant Shares.
 
16.         Assignment.  This Agreement shall not be assignable by the
Consultant.  Subject to the preceding sentence, this Agreement shall inure to
the benefit of and be binding upon the parties and their respective heirs,
successors, and assigns.
 
17.         Counterparts.  This Agreement may be executed in counterparts, each
of which so executed shall be deemed to be an original and all of which, when
taken together, shall constitute one and the same instrument.  This Agreement
shall be effective as of the date first above written despite the fact that
various dates of execution by the parties may differ from that date.
 
18.         Waiver.  No action taken pursuant to this Agreement shall be deemed
to constitute a waiver by the party taking such action of complete compliance
with the representations, warranties, covenants, and agreements contained
herein.  No waiver shall be binding unless in writing and signed by the party
making the waiver.  A waiver by either party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach.  Either party may waive or modify performance of any act which is
intended solely for their benefit as long as the party for whom such act is
intended to benefit consents to such waiver or modification in writing.
 
19.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts (without regard
to its conflicts of laws principles).
 
[Signature Page Follows]
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
SKINNY NUTRITIONAL CORPORATION
 
JOHN DAVID ALDEN
     
By:
/s/ Ronald D. Wilson
 
/s/ John David Alden
Name:
Ronald D. Wilson
   
Title:
Pres. and CEO
   


 
6

--------------------------------------------------------------------------------

 

Exhibit A
 
Beverage and Calories
 
Beverage
 
Calories per eight (8) ounce serving
     
Enhanced Water
 
40 calories
     
Water
 
40 calories
     
Juice
 
45 calories
     
Tea
 
40 calories
     
Shake
 
70 calories
     
Smoothie
 
70 calories
     
Coffee
 
70 calories

 
 
7

--------------------------------------------------------------------------------

 